Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-12, in the reply filed on 06/17/2022 is acknowledged.  

Status of the Application
	Claims 1-12, 15-18, 22-30 and 32-44 are pending.  Claims 1-12 are currently under examination.  Claims 15-18, 22-30 and 32-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 03/13/2019 and 09/09/2019 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caribou Biosciences, Inc (US 20160024568 of record IDS filed 09/09/2019).
          Caribou Biosciences discloses a fusion protein (a fusion polypeptide, Para. [0066]) comprising: (a) a nucleotide-editing protein or a fragment thereof (the site-directed polypeptide is Cas9, Para. {0066]), and (b) a proximity-dependent protein to catalyze ligation of biotin and variants thereof, or an ATP-biotin interaction loop or a biotin pocket thereof (site-directed polypeptide can be engineered to comprise a helix-turn-helix motif. Nonlimiting exemplary helix-turn-helix motifs include... BirA, Para. [0596]; the site-directed polypeptide comprises a biotin tag, Para. [0631)). Caribou Biosciences discloses the fusion protein comprises a nuclear localization signal [0066].
Caribou Biosciences further discloses wherein said genome-editing protein or is Type-li Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) associated proteins (Cas) (the disclosure provides for a composition comprising: a plurality of nucleic acid molecules.... nucleic acid molecules encodes for a site-directed polypeptide, and a fusion polypeptide, wherein the fusion polypeptide comprises a plurality of the nucleic acid-binding proteins... the site-directed polypeptide is Cas9, Para. [0066)). Regarding Claim 5, Caribou Biosciences, Inc. discloses the fusion protein according to claim 1, wherein said genome-editing protein is a Cas9 protein (the disclosure provides for a composition comprising: a plurality of nucleic acid molecules.... nucleic acid molecules encodes for a site-directed polypeptide, and a fusion polypeptide, wherein the fusion polypeptide comprises a plurality of the nucleic acid-binding proteins... the site-directed polypeptide is Cas9, Para. [0066)). 
Regarding Claim 6, Caribou Biosciences discloses the fusion protein according to claim 1, wherein said genome-editing protein is a Cas9 ortholog of a genus belonging to the group consisting of Staphylococcus (The new site-directed polypeptide can be an orthologue of CasQ, Para. [0813]; Crispr... nucleic acid sequences from Streptococcus pyogenes, Para. [0207)). Regarding Claim 7, Caribou Biosciences, Inc. discloses the fusion protein according to claim 6, wherein said genome-editing protein is a Streptococcus pyogenes Cas9 protein (The new site-directed polypeptide can be an orthologue of Cas9, Para. [0813}; Crispr... nucleic acid sequences from Streptococcus pyogenes, Para. [0207]). Regarding Claim 8, Caribou Biosciences, Inc. discloses the fusion protein according to claim 7, wherein the genome-editing protein is a catalytically-inactive Cas9 (dCas9Q) protein (the site-directed polypeptide will be enzymatically inactive, Para. [0885]; The new site-directed polypeptide can be an orthologue of CasQ, Para. [0813]; Crispr... nucleic acid sequences from Streptococcus pyogenes, Para. {0207)). 
Regarding Claim 9, Caribou Biosciences, Inc. discloses the fusion protein according to claim 8, wherein a D10A mutation is combined with a H840A mutation, with reference to residue position numbering of a Streptococcus pyogenes Cas9 (SpCasQ) protein or a Staphylococcus aureus Cas9 (SaCas3Q) protein (in some embodiments, the engineered nuclease domain comprises a D10A mutation, Para. [0057]; the mutation is a H840A mutation, Para. [0065]; the site-directed polypeptide will be enzymatically inactive, Para. [0885]; The new site-directed polypeptide can be an orthologue of Cas9, Para. [0813]. Caribou Biosciences discloses a vector encoding the fusion protein of claim 1 (see at least [0068]).
Thus Caribou Biosciences anticipates the instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caribou Biosciences, Inc (US 20160024568) and Roux (WO 2014070227) both of record IDS filed 09/09/2019).
Caribou Biosciences, Inc is relied upon as above.  Caribou Biosciences, Inc do not teach a dependent biotin protein ligase that is a mutated E. coli BirA.  
Roux is in the field of identifying proximate proteins (Title) and teaches a dependent biotin protein ligase is a mutated E. coli BirA (myc-BirA* (R118G). After transfection, cells were cultured either with or without supplemental biotin, Pg. 6, Lns. 3-4). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Caribou Biosciences, Inc. with the teaching of Roux for the purpose of promiscuously biotinylating proteins in a proximity-dependent fashion (Roux, Pg. 29, Lns. 21-23).  One of skill in the art would have wanted to modify the fusion protein because Roux et al. demonstrates that BirA can be targeted to a specific cellular locations and will biotinylate endogenous proteins in a proximity-dependent manner.  One of skill in the art would have been capable of making this modification as the steps were taught by Roux. 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites "…protein comprises a D10A mutation combined with one or more H840A, N854A, or N863A mutations, optionally in combination with a D10A mutation".   This limitation is unclear because the D10A mutations is combined with one more different mutations and thus the phrase “optionally in combination with a D10A mutation” makes the limitation appear redundant and makes the claim indefinite.
For purposes of examination, the claim is given its broadest reasonable interpretation and is interpreted such that the protein comprises a D10A mutation and one or more mutations as stated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635